Citation Nr: 1409998	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2008, the Veteran participated in an RO hearing.  In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge.  Transcripts of both proceedings have been prepared and associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is necessary to obtain a contemporaneous VA examination and updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, dated from April 2009 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Contact the Veteran to request he complete release forms authorizing VA to obtain any outstanding records of private treatment for his bilateral ankle disabilities, to include records from the Great Falls Clinic dated after August 2007.  After receipt of any such release, request the specified records.  All efforts to obtain these records, including follow-up requests, should be memorialized in the Veteran's claims file.

3.  After the aforementioned development is complete and the records are obtained to the extent available, schedule the Veteran for a VA examination to ascertain the current severity of his bilateral ankle disabilities.  

The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  

The examiner should conduct all clinically-indicated tests and studies, to specifically include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's ankles, i.e., the extent (in terms of degrees) of his pain-free motion.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for increased disability ratings for the bilateral ankles should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


